         Case 5:12-cv-05726-MH Document 167 Filed 09/08/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOANNE FONZONE,                                 :
                                                    CIVIL ACTION
                      Plaintiff,                :

               v.                               :   NO. 12-5726

JOE OTERI, et al.,                              :

                      Defendants.               :

                                            ORDER

       AND NOW, this 8th day of September, 2020, upon consideration of Plaintiff Joanne

Fonzone’s Motion to Reinstate All Defendants In This Case As Per The Amended Operative

Complaint Filed July 7, 2015 (Doc. No. 166), IT IS HEREBY ORDERED that Plaintiff’s

Motion is DENIED.1



                                             BY THE COURT:




                                             /s/ Marilyn Heffley
                                             MARILYN HEFFLEY
                                             UNITED STATES MAGISTRATE JUDGE




1
     Plaintiff has made multiple attempts to reintroduce certain defendants, including Defendants
Joe Oteri and the Phillies, into this litigation. See Doc. Nos. 46, 53, 73, 76. The Honorable
Judge Legrome D. Davis, who previously presided over this case, ruled that the operative
complaint – Plaintiff’s Third Amended Complaint filed on July 7, 2015 – failed to state a claim
against these Defendants. See Doc. Nos. 42, 51, 76. Accordingly, those Defendants have been
terminated from this action for more than five years. Plaintiff has failed to present any
information that warrants reconsideration of Judge Davis’s orders. See, e.g., Max’s Seafood
Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).
